ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 14 December 2020 for the application filed 20 August 2018 which claims priority to KR10-2017-0104908 filed 18 August 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 14 December 2020, with respect to claims 2, 4-5, and 7-15 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 2, 4-5, and 7-15 have been withdrawn. 

Allowable Subject Matter
Claims 2, 4-5, and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 2, the prior art of record fails to disclose or teach “wherein the landing module includes a winding drum which winds the winding cable whose one end is connected to the gondola and a driving motor applying a rotational force thereto and when the winding drum winds the mooring cable, the landing module is loaded onto the gondola, and when the mooring cable is unwound, the landing module is unloaded onto the ground, wherein the winding drum and the driving motor are provided in the landing module to serve as the floating weight wherein a traverse is provided on a front end of the winding drum to guide the mooring cable in a lateral direction and to evenly wind the mooring cable, wherein a driving sprocket wheel is mounted at one end of a driving shaft of the winding drum and connected to a driven sprocket wheel mounted at one end of the conveying screw by a chain, and wherein the driving motor, the driving sprocket wheel, the driven sprocket wheel, and the chain are provided at the outer side of a main body frame in which the winding drum is accommodated, to be exposed to the outside” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 2 is neither anticipated nor made obvious by the prior art of record.  Claims 4-5 and 7-15 depend from claim 2 and are therefore also found allowable.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/13/2021